Citation Nr: 1512972	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to nonservice-connected VA burial benefits.



ATTORNEY FOR THE BOARD

A. Barone, Counsel






INTRODUCTION

The Veteran served on active duty from April 1939 to November 1947, and from February 1948 to September 1959.  [The Board has accepted the service dates that appear on the February 1960 verification of service in the claims-file; the dates differ slightly from those noted by the RO in a December 2012 statement of the case (SOC)].  The Veteran died in February 2011.  The appellant is his surviving daughter.  This matter is on appeal from an August 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in February 2011 at Ashleigh Burke Pavilion (an assisted living residence) from natural causes: atherosclerotic cardiovascular disease, congestive heart failure, and renal failure; he was cremated that month and later buried in Arlington National Cemetery.

2.  The appellant, the Veteran's daughter, paid for the Veteran's funeral expenses and then filed an application for burial benefits (in December 2011) for the nonservice-connected death; there is no evidence to show that the appellant's personal funds were used to defray the cost of a plot.

3.  At the time of his death, the Veteran was not receiving VA compensation or VA pension benefits, and did not have a claim for VA compensation or VA pension pending.

4.  The Veteran's death did not occur while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.
CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-1610 (2013) (in effect prior to July 7, 2014), 38 C.F.R. §§ 3.1700-3.1713 (2014) (in effect from July 7, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the grounds of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran died in February 2011 at Ashleigh Burke Pavilion (an assisted living residence) from natural causes: atherosclerotic cardiovascular disease, congestive heart failure, and renal failure; he was cremated that month and later buried in Arlington National Cemetery.  In December 2011, the appellant submitted an application for VA burial benefits; she claims the total expense of burial, funeral, and transportation was $4285.  (There was no cost for burial plot.)  Of record is a funeral home expense report which indicates that the appellant signed to accept personal responsibility for charges in this amount and that the balance was "paid in full" in May 2011; for the purposes of this analysis, the Board accepts that the appellant's personal funds were used to pay the funeral expenses.

At the time of his death, the Veteran had not established service connection for any disability. There is no indication, nor is it contended, that his death was due to a service-connected disorder.  In fact, in her claim for burial benefits in December 2011, the appellant specifically denied that the Veteran's death was due to his service.  Accordingly, only eligibility for nonservice-connected burial benefits may be considered.

Effective July 7, 2014, VA amended its regulations governing burial benefits, to include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.

The final rulemaking applies to claims for burial benefits pending on or after July 7, 2014.  While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA received on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.  As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.  

Under the regulations in effect prior to July 7, 2014, where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or, but for the receipt of military retirement pay would have been in receipt of compensation); or, (2) the veteran had an original claim for either benefit pending at the time of death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2013).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2013).

The new regulation governing nonservice-connected burial benefits, effective July 7, 2014 (38 C.F.R. § 3.1705 (2014)) provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  As with the former regulatory scheme, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2014).

Claims for a burial allowance under the former regulatory provisions may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (2013).  The new regulations also provide that claims received prior to July 7, 2014 may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1702(c)(1)(ii) (2014).

Under both the old and the revised regulatory provisions for a claim filed prior to July 7, 2014, an application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. §§ 3.1601(a) (2013) and 3.1703(a) (2014).

Based on the above factual record, the Board accepts that the appellant is a party with legal standing to submit the claim for a burial allowance, and that the claim was timely filed.  However, the Board finds that none of the alternate criteria for payment of nonservice-connected burial benefits are met (under either the regulations in effect prior to July 7, 2014 or those in effect from that date).

The record reflects that, at the time of his death, the Veteran was not receiving VA compensation or pension.  He also did not have a claim [for such benefits] pending when he died, and there is no evidence that his body was held by a State because next of kin could not be located (the appellant is his daughter).  He did not die while hospitalized in a VA facility (or en route to, or from, VA treatment or care).  Under these circumstances, non-service connected VA burial benefits are not warranted under either the old or the new regulations.

The appellant contends that nonservice-connected burial benefits are warranted, asserting essentially that such benefits should be awarded based on the Veteran's receipt of military retirement pension at the time of his death; she argues that military retirement is the equivalent of VA compensation/pension.  However, the Statute and regulation authorizing the benefit sought do not so provide.  She has expressed frustration particularly in a mistaken belief that the basis for the RO's denial of her claim was unawareness that the Veteran was receiving military pension.  The Board observes notes that it is not in dispute that the Veteran was indeed receiving military retirement pension; but a veteran's receipt of military retirement pension is not a qualifying factor for entitlement to VA burial benefits unless the Veteran would have received VA compensation but for the military pension.  The evidence does not reflect that such was the case for the Veteran; it is not contended that he would have received VA compensation benefits had he not been receiving military retired pay.

As there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, burial benefits are also not warranted under 38 C.F.R. § 3.1605(a) (2013), or 38 C.F.R. § 3.1706 (2014).

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The critical facts in this case are not in dispute, and it is the law that is dispositive.  Accordingly, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal seeking entitlement to nonservice-connected VA burial benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


